Opinion issued December 17, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-01013-CV
                            ———————————
                          SARAH HADEN, Appellant
                                        V.
                   LANCE KIAN GRANMAYEH, Appellee


                   On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-59856


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s judgment for child support arrearages.

On appeal, Sarah Haden challenges the legal and factual sufficiency of the evidence

to support the judgment ordering her to pay arrearages for nonpayment of child

support to Lance Kian Granmayeh. We affirm.
                                        Background

      Sarah and Lance divorced in December 2013, and the trial court ordered

Lance to pay Sarah $2,125 in child support each month for their two young children.1

About four years later, Lance petitioned the court to modify his monthly child-

support obligation. In January 2017, the trial court granted Lance’s motion for

modification and ordered Sarah to pay Lance $945 per month in child support

(“January 2017 order”).2

      Sarah filed a motion for new trial to overturn the January 2017 order., The

court’s associate judge recused herself and the case was assigned to a different court.

On May 4, 2017, the new court granted Sarah’s motion for new trial and vacated the

January 2017 order because the associate judge of the previous court had become

constitutionally disqualified from presiding over any portion of the case.

      On May 22, 2017, the trial court signed an order clarifying previous orders in

the case without addressing either party’s obligation to pay child support. In

November 2018, the trial court signed an order clarifying the May 22, 2017 order

after finding it “ambiguous” and “unenforceable.” The clarifying order provided that



1
      When, as here, an appellee does not file a brief, this Court may accept any factual
      statement made in the appellant’s brief as true. See TEX. R. APP. P. 38.1(g) (“In a
      civil case, the court will accept as true the facts stated [in the appellant’s brief] unless
      another party contradicts them.”).
2
      Between January 1, 2017 through May 4, 2017, Sarah owed $4,725 for five months
      of her child support obligation. She had paid $3,780 to Lance during this period.
                                               2
Lance had to pay monthly child support to Sarah of $2,125 and that those payments

should have begun on June 1, 2017, and continued “until further order of the court.”

      In January 2019, Lance moved for reconsideration of the order granting the

motion for new trial. On March 22, 2019, the trial court granted his motion, set aside

and vacated the May 4, 2017 order, and reinstated the January 2017 order, requiring

Sarah to pay $945 in monthly child support. Sarah petitioned this Court for writ of

mandamus challenging this order, which was denied.

      In September 2019, Lance moved to enforce the child-support order. In his

motion for enforcement, Lance claimed that Sarah’s unpaid child-support arrearages

from January 2017 through September 2019 totaled $27,405. Lance supported his

motion with a table that he prepared and attached to his enforcement motion. He

asked the court to hold Sarah in civil and criminal contempt for failing to pay child

support. He also asked for confirmation of all arrearages and rendition of judgment,

plus interest on arrearages, attorney fees, and costs.

      Sarah responded, alleging that it was impossible to perform under the January

17 order and that the conflicting orders in place during different time periods made

the orders too vague to follow. At the hearing, counsel for Lance argued that he

sought to hold Sarah in contempt for nonpayment of child support from January

2017 to April 2017 and then again from April 2019 to September 2019 when no

competing child-support orders existed.


                                           3
      Sarah introduced the November 2018 clarifying order to establish that Lance

was required to pay child support. After the hearing, the trial court found that Sarah

was $27,405 in arrears for January 1, 2017 through September 1, 2019. The trial

court granted Lance a cumulative judgment for child support arrearages against

Sarah for $27,405, plus interest. Sarah appealed the court’s arrearages ruling.

                       Judgment for Child Support Arrears

      In two issues, Sarah challenges the legal and factual sufficiency of the

evidence to support the trial court’s arrearages determination.3 She argues that it was

impossible for her to pay child support during a time that the trial court found the

payments were due when a competing order requiring Lance to pay child support

existed. She also argues that Lance failed to prove that Sarah had knowledge of her

duty to pay child support.

A.    Standard of review

      We review a trial court’s ruling confirming child support arrearages for an

abuse of discretion. Att’y Gen. of Tex. v. Stevens, 84 S.W.3d 720, 722 (Tex. App.—

Houston [1st Dist.] 2002, no pet.). A trial court abuses its discretion if it acts in an

arbitrary or unreasonable manner, without reference to any guiding rules or

principles. See Kendall v. Kendall, 340 S.W.3d 483, 507 (Tex. App.—Houston [1st

Dist.] 2011, no pet.) (citing Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990)


3
      Sarah does not challenge the trial court’s contempt ruling.
                                            4
(per curiam)). A trial court’s failure to “analyze or apply the law correctly will

constitute an abuse of discretion.” Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992). Under the abuse-of-discretion standard, legal and factual sufficiency are not

independent grounds of error but are merely factors in determining whether the trial

court abused its discretion. See London v. London, 94 S.W.3d 139, 143–44 (Tex.

App.—Houston [14th Dist.] 2002, pet. denied) (citing Beaumont Bank, N.A. v.

Buller, 806 S.W.2d 223, 226 (Tex. 1991)).

      We address whether the trial court abused its discretion in two parts. First, we

assess whether the trial court had sufficient information to exercise its discretion.

Cohen v. Bar, 569 S.W.3d 764, 773 (Tex. App.—Houston [1st Dist.] 2018, pet.

denied). We then assess whether the trial court erred in its exercise of discretion. Id.

For legal sufficiency, we review all the evidence in a light favorable to the finding,

crediting favorable evidence if a reasonable factfinder could do so and disregarding

contrary evidence unless a reasonable factfinder could not. City of Keller v. Wilson,

168 S.W.3d 802, 807 (Tex. 2005). For factual sufficiency, we consider all the

evidence for and against the challenged finding and set the finding aside “only if the

evidence is so weak or if the finding is so against the great weight and preponderance

of the evidence that it is clearly wrong and unjust.” See Dow Chem. Co. v. Francis,

46 S.W.3d 237, 242 (Tex. 2001) (per curiam).




                                           5
B.    Applicable law

      Section 157.263 of the Family Code provides for confirmation of child

support arrearages when a party moves to enforce the payment of child support:

      a) If a motion for enforcement of child support requests a money
      judgment for arrearages, the court shall confirm the amount of
      arrearages and render one cumulative money judgment.

      (b) A cumulative money judgment includes:

            (1) unpaid child support not previously confirmed;

            (2) the balance owed on previously confirmed arrearages or lump
            sum or retroactive support judgments;

            (3) interest on the arrearages; and

            (4) a statement that it is a cumulative judgment.

TEX. FAM. CODE § 157.263. “[A] trial court instructed to ‘confirm the amount of

arrearages’ is to determine the quantity of the child-support obligation that the

obligor has failed to meet.” Ochsner v. Ochsner, 517 S.W.3d 717, 721 (Tex. 2016).

The arrearage calculation simply calculates the difference between the payments

made by obligor and the payments required under the child-support order. Buzbee v.

Buzbee, 870 S.W.2d 335, 340 (Tex. App.—Waco 1994, no writ) (arrearages is “an

arithmetic procedure: What the obligor owes less what the obligor has paid”).

Although the trial court has discretion to determine child-support arrearages, its

“discretion is very limited” because the “calculations must be based on the payment

evidence presented.” Chenault v. Banks, 296 S.W.3d 186, 190 (Tex. App.—Houston

                                         6
[14th Dist.] 2009, no pet.); Interest of B.E.W., No. 14-18-00733-CV, 2020 WL

4211629, at *6 (Tex. App.—Houston [14th Dist.] July 23, 2020, no pet.). We now

turn to the first part of our inquiry of determining whether the trial court had

sufficient information to exercise its discretion in confirming the amount of

arrearages and rendering a cumulative judgment against Sarah. See Cohen, 569

S.W.3d at 773.

C.    Analysis

      Lance moved to enforce the child-support order seeking $27,405 from Sarah

for unpaid child support from January 2017 through September 2019. The January

2017 order governed Sarah’s child-support, and Sarah needed to pay Lance $945 in

monthly child support. In May 2017, however, the trial court vacated the January

2017 order after Sarah moved for a new trial. A judgment that has been “vacated has

no legal effect” and “the matter stands precisely as if there had been no judgment.”

Pringle v. Moon, 158 S.W.3d 607, 610 (Tex. App.—Fort Worth 2005, no pet.). Thus,

the May 2017 order vacating the January 2017 order extinguished Sarah’s child-

support obligation altogether. See id.; P.V. Intern. Corp. v. Turner, Mason, &

Solomon, 700 S.W.2d 21, 22 (Tex. App.—Dallas 1985, no writ).

      After the January 2017 order had been vacated, the trial court signed a new

order requiring Lance to pay Sarah monthly child support of $2,125. Sarah’s

evidence shows that Lance needed to pay child support from June 1, 2017 through


                                         7
March 22, 2019. But, as of March 22, 2019, Lance was no longer required to pay

child support to Sarah because the trial court granted Lance’s motion for

reconsideration, vacated the May 4, 2017 order, and reinstated the January 2017

order. Like Sarah’s previous child-support obligation, the trial court’s March 2019

order extinguished Lance’s child-support obligation and reinstated Sarah’s duty to

pay monthly child support. See Pringle, 158 S.W.3d at 610; P.V. Intern., 700 S.W.2d

at 22. Nothing in the record shows that Sarah did not know she had to pay child

support under the January 2017 order. Indeed, Sarah was fully aware of her child-

support obligations because she petitioned for writ of mandamus challenging the

March 2019 order, and this Court denied her petition.

      Our careful review of the record shows that as of the March 2019 order, no

competing order existed. “When a judgment has been set aside, neither that judgment

nor any other former judgment in the case ever again becomes the judgment of the

court unless the trial court expressly reinstates it and, in effect, renders a new

judgment on the later date.” P.V. Intern., 700 S.W.2d at 22; Keathley v. Baker, No.

12-11-00151-CV, 2013 WL 1342524, at *4 (Tex. App.—Tyler Apr. 3, 2013, no pet.)

(mem. op.). Because the March 2019 order reinstated the January 2017 order, Sarah

was therefore obligated to pay Lance $945 monthly from January 2017 through

September 2019.




                                        8
      When Lance moved for enforcement, the court conducted an “arithmetic

procedure” of determining Sarah’s arrearages. See Buzbee, 870 S.W.2d at 340. The

record shows that Sarah owed $31,185 for the total amount of child support accrued

between January 2017 and September 2019. The record also shows that she made

various payments totaling $3,780 in child support during this period. The difference

between the amount Sarah owed and the amount she paid was $27,405. Following a

hearing on the motion for enforcement, the trial court signed an order:

      The Court further finds and confirms that Respondent is in arrears in
      the amount of $27,405.00 for the period of January 1, 2017 through
      September 1, 2019. IT IS ORDERED that LANCE KIAN
      GRANMAYEH is granted a cumulative judgment for child support
      arrearages, including accrued interest, against Respondent, SARAH
      HADEN IN THE AMOUNT OF $27,405.00, with such judgment
      bearing interest at 6 percent simple interest per year from the date this
      order is signed.

      Viewing all the evidence in a light favorable to the trial court’s finding of

unpaid child support, we conclude that the evidence is legally sufficient to support

the trial court’s finding that Sarah owed $27,405 to Lance for child-support

arrearages. See Wilson, 168 S.W.3d at 827. After considering all the evidence for

and against the trial court’s arrearages determination, we cannot say that the trial

court’s finding is “so weak as to make the finding clearly wrong and manifestly

unjust.” See Dow, 46 S.W.3d at 242. We therefore hold that the trial court did not

abuse its discretion.



                                         9
                                       Conclusion

       Because legally and factually sufficient evidence supports the trial court’s

finding that Sarah owed Lance $27,405 in child support arrearages, we affirm the

judgment of the trial court.




                                                 Sarah Beth Landau
                                                 Justice

Panel consists of Justices Goodman, Landau, and Adams.




                                            10